Detailed Action1
Election/Restriction
Claims 15-20 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-14 and 21, in the reply filed on September 26, 2022 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 12 is objected to because of an informality: for consistency, “the roller” should be changed to “the rolling element”. Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 21 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 and 21 each recite the rolling elements in line 1. There is insufficient antecedent basis for this limitation. Claim 1 further recites a rolling element in line 6. It is unclear if this is referring to one of the rolling elements of line 1. Claim 21 further recites a plurality of rolling elements. It is unclear if this is referring to one of the rolling elements of line 1.
Claims 8 and 10 each recite a coil spring …, engaging the roller seating actuator at a first end, and engaging the roller seating ring at a second end. In light of Applicant’s disclosure, it is unclear if the first and second ends are referring to the coil spring or to the roller seating actuator and the roller seating ring.
Claims 2-7, 9, and 11-14 are rejected for depending from claim 1.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 9-10, 12, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 2,703,738 (“Palmgren”).
Claim 1 recites an assembly tool for positioning the rolling elements of a bearing assembly during a preloading operation. Palmgren is directed to a device/tool 17 & 19 configured to contact and apply a force to the rolling elements 3 (fig. 1, col. 1 lines 49-72). Thus, the tool of Palmgren is at least capable of helping to position rolling elements during a preloading operation. Palmgren discloses the assembly tool comprising: a roller seating actuator (17) configured to be removably coupled to a portion of the bearing assembly during the preloading operation (fig. 1, col. 1 lines 49-57, wherein bolts 18 are capable of removably attaching the tool to a shaft of the bearing assembly or an inner ring having minimum diameter less than that of the inner ring illustrated in fig. 1).
Palmgren further teaches a roller seating ring (19) movably coupled to the roller seating actuator (fig. 1, col. 1 line 49 – col. 2 lines 7), the roller seating ring including a distal end (19a) configured to engage an end of a rolling element of the bearing assembly (fig. 1, col. lines 61-72); and a biasing member (20) positioned between the roller seating actuator and the roller seating ring (fig. 1, col. 1 line 65 – col. 2 line 7), the biasing member biasing the roller seating ring away from roller seating actuator such that the distal end of the roller seating ring engages and presses the rolling element axially into engagement with a rib of a race of the bearing assembly (fig. 1, col. 1 line 65 – col. 2 line 7). The distal end is at least capable of pressing the rolling element into a rib of a race of a bearing assembly because the distal end pushes against the rolling element to keep it in place adjacent a rib like portion 9 of the bearing assembly (fig. 1).
Claim 4 recites the roller seating actuator is configured to be removably coupled to an axial end face of the bearing assembly. The bolts 18 of Palmgren allow the actuator 17 to be removably coupled to an axial end face of a shaft of the bearing assembly or an inner ring having minimum diameter less than that of the inner ring illustrated in fig. 1 (col. 1 lines 49-57).
Regarding claim 5, Palmgren further teaches the roller seating actuator is configured to be removably coupled to the bearing assembly by a plurality of mounting fasteners (18) (fig. 1, col. 1 lines 49-57).
Regarding claim 9, Palmgren further teaches a plurality of studs (23) coupled between the roller seating actuator and the roller seating ring (fig. 1, col. 2 lines 16-24).
Claim 10 recites the biasing member includes a coil spring placed over at least one of the studs, engaging the roller seating actuator at a first end, and engaging the roller seating ring at a second end. Fig. 1 of Palmgren illustrates at least one coil spring 20 placed over a stud 23 such that a first end of the spring engages the roller seating actuator 17 and a second end engages the roller seating ring 19 (col. 2 lines 16-24).
Claim 12 recites the roller seating ring includes a rim portion sized and configured to be positioned adjacent an axial end face of the bearing assembly, and an axially-extending lip portion sized and configured to extend axially from the rim portion into the bearing assembly such that the distal end abuts the roller. As illustrated in fig. 1 of Palmgren, the roller seating ring 19 comprises a rim portion configured to abut an axial end face of the inner ring 2, and an axially extending lip 19a that is capable of extending into a bearing to contact a rolling element 3.
Claim 21 recites an assembly tool for positioning the rolling elements of a bearing assembly during a preloading operation. Palmgren is directed to a device/tool 17 & 19 configured to contact and apply a force to the rolling elements 3 (fig. 1, col. 1 lines 49-72). Thus, the tool of Palmgren is at least capable of helping to position rolling elements during a preloading operation. Palmgren discloses the assembly tool comprising: a roller seating actuator (17) configured to be removably coupled to a portion of the bearing assembly during the preloading operation (fig. 1, col. 1 lines 49-57, wherein bolts 18 are capable of removably attaching the tool to a shaft of the bearing assembly or an inner ring having minimum diameter less than that of the inner ring illustrated in fig. 1).
Palmgren further teaches a roller seating ring (19) coupled to the roller seating actuator (fig. 1, col. 1 line 49 – col. 2 lines 7), the roller seating ring including a distal end (19a) configured to engage ends of a plurality of rolling elements of the bearing assembly upon mounting of the roller seating actuator to the bearing assembly such that the distal end of the roller seating ring engages and presses the rolling element axially into engagement with a rib of a race of the bearing assembly (fig. 1, col. 1 line 65 – col. 2 line 7). The distal end is at least capable of pressing the rolling element into a rib of a race of a bearing assembly because the distal end pushes against the rolling element to keep it in place adjacent a rib like portion 9 of the bearing assembly (fig. 1).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Palmgren as applied to claim 1 above, and further in view of GB 2377974 (“Williams”).
Regarding claim 2, Palmgren fails to explicitly teach the assembly tool is of a split design having first and second roller seating actuator segments, and first and second respective roller seating ring segments. However, this would have been obvious in view of Williams.
Williams is directed to a tool 14 comprising a portion 18 situated outside of the bearing rings, and, projections 15 that extend between the rings to engage rolling elements (fig. 1, pages 4-5). While Williams teaches the tool 14 can be one-piece (fig. 4, first two paragraphs on page 5), Williams further teaches that the tool can be broken into a plurality of pieces 22-24 that are connected via detachable fastening means (fig. 5, bottom paragraph on page 5). Breaking the tool up into pieces allows easier assembly in some cases, for example when adapting it to fit around a shaft (first paragraph of page 2).
In this case, both Palmgren and Williams are directed to a structure having a portion outside of the bearing rings that can be adapted to be fitted around a shaft, and, projections that extend into the rings to engage rolling elements. Williams teaches that it is known and predictable for the tool to be broken up into a plurality of parts to help assembling the tool.  Thus, it would be obvious to modify the pieces 17 & 19 of Palmgren to be a plurality of pieces that are detachably connected. Detachably connecting the parts will still predictably allow the parts to function as intended because springs will still be capable of biasing the parts 17 & 19 away from each other.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Palmgren as applied to claim 2 above, and further in view of WO 2017/007922 (“Fox”).
Regarding claim 3, Palmgren fails to explicitly teach each of the first and second roller seating actuator segments, and each of the first and second roller seating ring segments is approximately 180 degrees in arc length. However, this would have been obvious in view of Fox.
Fox teaches that it is known to split various parts of a bearing into two parts that are each approximately 180 degrees (fig. 4, paras. [0027]-[0037]). Thus, it would be obvious to modify Palmgren et al. such that the plurality of parts are two parts that are each approximately 180 degrees. This will still predictably allow easier installation in some cases, for example when fitting the tool on a shaft, or obstructions don’t allow an annular piece to be slid into the desired position.  
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Palmgren as applied to claim 5 above, and further in view of US Patent No. 8,186,887 (“Magami”).
Claim 6 recites each of the plurality of mounting fasteners is configured to be removably received in a respective threaded bore formed in a clamping plate of the bearing assembly.
Magami teaches that it is known for double row bearings to have two inner races 14 that are positioned in a two-piece support 22 & 31 that clamps the inner races 14 in place and can apply a preload thereto (fig. 1, col. 7 lines 26-42, wherein either component 22 or 31 can be interpreted as a clamping plate). Magami further teaches that it is known for the support 22/31 to have threaded holes therein to receive fasteners (fig. 1). 
In this case, both Palmgren and Magami are directed to a double row bearing. Magami teaches one of skill in the art that it is known for such bearings to have clamping plates that clamp two inner races, and wherein the clamping plates can have threaded holes in them. Since Palmgren teaches the tool can be used on bearings other than railway axle boxes (col. 2 lines 25-37), it would be predictable to use the tool of Palmgren on a double row bearing with clamping plates that support two inner races.  Thus, it would be obvious to modify Palmgren to use the tool of Palmgren on a double row bearing with clamping plates that support two inner races, and wherein the roller seating actuator is configured to be bolted to one of the clamping plates. Given the above modification, the tool of Palmgren is at least capable of engaging threaded bores formed in a clamping plate radially inward of the inner races.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Palmgren as applied to claim 5 above, and further in view of WO 2016/114195 (“Toyo”).
Regarding claim 7, Palmgren fails to explicitly teach each of the plurality of mounting fasteners extends through a respective aperture in the roller seating actuator and a corresponding respective aperture in the roller seating ring. However, this would have been obvious in view of Toyo.
Toyo is also directed to a two-piece component 11 & 12 that are biased with respect to each other via spring 14 (fig. 2, page 4, wherein all references to Toyo refer to the machine translation submitted herewith). Components 11 & 12 can be connected via fasteners 18 (fig. 2, page 4), while component 12 can be connected to the outer ring of a bearing via pin 23 (fig. 2, page 5). It is possible for pin to extend through component 12 such that it abuts the spring 14 (fig. 3). Toyo further teaches that space can be saved by fastener 47 extending in respective holes in each of components 11 & 12, and a hole in a bearing component such as the outer ring 49 (fig. 4, page 8). In this case, the spring 43 can be positioned around the fastener (fig. 4).
In this case, Palmgren teaches a two-piece tool attached to a bearing wherein the two pieces are connected via a first pin/fastener, and one of the two pieces is connected to a bearing component via a second fastener. Toyo also teaches an embodiment of a two-piece tool attached similarly to Palmgren. Toyo further teaches an alternative embodiment to save space, wherein a single fastener is extended through respective apertures of each of the two pieces of the tool and a component of the bearing such as an ring. Thus, in order to save space, it would be obvious to modify Palmgren such that the tool is configured to be bolted to an inner or outer ring of a bearing via bolts that extends through respective apertures of each of the two pieces of the tool and an aperture of another bearing assembly component such as the inner ring. Toyo teaches one of skill in the art that the roller seating ring of Palmgren can still predictably be biased away from the roller seating actuator by providing the springs around the bolts.
Claim 8 recites the biasing member includes a coil spring placed over at least one of the mounting fasteners, engaging the roller seating actuator at a first end, and engaging the roller seating ring at a second end. Toyo teaches that the coil spring 43 contacts the roller seating actuator at a first end and the roller seating ring at the second end (fig. 4, wherein components 40 & 44 are analogous to components 17 & 19 of Palmgren).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Palmgren as applied to claim 5 above, and further in view of EP 2754893 (“Kameda”).
Regarding claim 11, Hansen et al. fails to explicitly teach each of the plurality of mounting fasteners is configured to be removably received in a respective threaded bore formed in a housing of the bearing assembly. However, this would have been obvious in view of Kameda.
Kameda is also directed to a roller bearing having inner and outer rings 50/51 (fig. 5). Kameda teaches a housing 21 that encloses the other parts of the bearing and allows the bearing assembly to be attached to other structures 40 (fig. 5). Kameda teaches that it is known to secure components 55 & 58 to the housing via threaded fasteners wherein the components extend downward and are aligned with a gap between the inner and outer rings (fig. 5). 
In this case, both Palmgren and Kameda are directed to securing a structure to a bearing assembly wherein the structure is at least partially aligned with a gap between the inner and outer rings. While Palmgren teaches the roller seating actuator to extend downward to connect to the inner ring or element radially inward from the inner ring, Kameda teaches that it is predictable for the structure to extend upward to connect to a housing via threaded fasteners. Palmgren further teaches that the tool can be used in bearings other than railway axle boxes, and that the tool can be arranged at the outer bearing member instead of the inner bearing member (col. 2 lines 25-37). Thus, it would be obvious to use the tool 17/19 of Palmgren in a bearing comprising a housing similar to that taught by Kameda, wherein the roller seating actuator is configured to connect to the housing via the mounting fasteners. 
Claims 1, 5, 12-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/075844 (“Hansen”) in view of US Patent No. 8,186,887 (“Magami”).
Claim 1 recites an assembly tool for positioning the rolling elements of a bearing assembly during a preloading operation. Hansen is directed to a device/tool 40 configured to contact and apply a force to the rolling elements 45 (fig. 3, pages 5-6). Thus, the tool of Hansen is at least capable of helping to position rolling elements during a preloading operation. Hansen discloses the assembly tool comprising: a roller seating actuator (43) configured to be … coupled to a portion of the bearing assembly during the preloading operation (fig. 3, page 6, wherein component 43 is capable of being mounted to a shaft of a bearing assembly or a portion of an inner ring extending axially outward from element 42).
Hansen further teaches a roller seating ring (42) movably coupled to the roller seating actuator (fig. 3, pages 5-6), the roller seating ring including a distal end configured to engage an end of a rolling element of the bearing assembly (fig. 3, page 5); and a biasing member (41) positioned between the roller seating actuator and the roller seating ring (fig. 3, page 6), the biasing member biasing the roller seating ring away from roller seating actuator such that the distal end of the roller seating ring engages and presses the rolling element axially into engagement with a rib (18) of a race of the bearing assembly (figs. 1 & 3, pages 5-6). 
Hansen fails to explicitly teach the roller seating actuator configured to be removably coupled to a portion of the bearing assembly. However, this would have been obvious in view of Magami. Magami teaches that it is known to mount elements of a roller bearing via a plurality of bolts (fig. 1, wherein two separate threaded holes are formed in elements 22 & 31). In order to allow the components of Hansen to be removed, for example to repair or replace a portion of the roller bearing, it would be obvious to removably mount the roller seating actuator to a component of the bearing via bolts.
Claim 5 recites the roller seating actuator is configured to be removably coupled to the bearing assembly by a plurality of mounting fasteners. As detailed in the rejection to claim 1 above, the roller seating actuator is removably secured to a portion of the bearing assembly via a plurality of bolts.
Claim 6 recites each of the plurality of mounting fasteners is configured to be removably received in a respective threaded bore formed in a clamping plate of the bearing assembly.
Magami teaches that it is known for roller bearings to have two inner races 14 that are positioned in a two-piece support 22 & 31 that clamps the inner races 14 in place and can apply a preload thereto (fig. 1, col. 7 lines 26-42, wherein either component 22 or 31 can be interpreted as a clamping plate). Magami further teaches that it is known for the support 22/31 to have threaded holes therein to receive fasteners (fig. 1). 
In this case, both Hansen et al. and Magami are directed to roller bearings. Hansen teaches the actuator 43 to extend radially inwards from the inner race of the bearing to connect to a component inward from the inner race. Magami teaches that it is known and predictable for a double row bearing to have two inner races that are positioned and clamped in a two-piece support, wherein the support comprises threaded holes. It would be obvious to modify the tool of Hansen et al. such that the actuator is configured to be bolted to a clamping plate of a double row bearing that is radially inward of the inner races because the tool would predictably function as intended on one of the rows of rolling elements.
Claim 12 recites the roller seating ring includes a rim portion sized and configured to be positioned adjacent an axial end face of the bearing assembly, and an axially-extending lip portion sized and configured to extend axially from the rim portion into the bearing assembly such that the distal end abuts the roller. Fig. 3 of Hansen illustrates the roller seating ring having a radially extending portion, i.e. rim portion, adjacent a axial face of the inner ring, and an axially extending portion abutting the roller.
Claim 13 recites the lip portion of the roller seating ring includes a first portion and a second portion, wherein the first portion has a first outer diameter, and wherein the second portion includes the distal end, is axially-spaced from the first portion, and has a second outer diameter that is smaller than the first outer diameter. As illustrated in fig. 3 of Hansen, the axially extending portion has a tapered outer surface such that an outer diameter of the distal end that abuts the roller is less than an outer diameter of the end that connects to the radially extending portion.
Claim 14 recites the biasing member exerts a predetermined biasing force on the rolling element, the biasing force being large enough to seat the rolling element against the rib and small enough to still permit oscillation of the rolling elements during preloading. Hansen teaches that the roller can be urged against rim 18 (page 5). Further, one of skill in the art appreciates that the spring is configured to deform to allow movement of the roller during use and/or during a preloading operation (page 5).
Claim 21 recites an assembly tool for positioning the rolling elements of a bearing assembly during a preloading operation. Hansen is directed to a device/tool 40/50 configured to contact and apply a force to the rolling elements 45/54 (figs. 3-4, pages 5-6). Thus, the tool of Hansen is at least capable of helping to position rolling elements during a preloading operation. Hansen discloses the assembly tool comprising: a roller seating actuator (43/52) configured to be … coupled to a portion of the bearing assembly during the preloading operation (figs. 3-4, page 6, wherein component 43 & 52 is capable of being mounted to a shaft of a bearing assembly or a portion of an inner ring extending axially outward from element 42).
Hansen further teaches a roller seating ring (42) coupled to the roller seating actuator (figs. 3-4, pages 5-6), the roller seating ring including a distal end configured to engage ends of a plurality of rolling elements of the bearing assembly upon mounting of the roller seating actuator to the bearing assembly such that the distal end of the roller seating ring engages and presses the plurality of rolling elements axially into engagement with a rib (18) of a race of the bearing assembly (figs. 1 & 3-4, page 5). 
Hansen fails to explicitly teach the roller seating actuator configured to be removably coupled to a portion of the bearing assembly. However, this would have been obvious in view of Magami. Magami teaches that it is known to mount elements of a roller bearing via a plurality of bolts (fig. 1, wherein two separate threaded holes are formed in elements 22 & 31). In order to allow the components of Hansen to be removed, for example to repair or replace a portion of the roller bearing, it would be obvious to removably mount the roller seating actuator to a component of the bearing via bolts. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. as applied to claim 5 above, and further in view of Kameda.
Regarding claim 11, Hansen et al. fails to explicitly teach each of the plurality of mounting fasteners is configured to be removably received in a respective threaded bore formed in a housing of the bearing assembly. However, this would have been obvious in view of Kameda.
Kameda is also directed to a roller bearing having inner and outer rings 50/51 (fig. 5). Kameda teaches a housing 21 that encloses the other parts of the bearing and allows the bearing assembly to be attached to other structures 40 (fig. 5). Kameda teaches that it is known to secure components 55 & 58 to the housing via threaded fasteners wherein the components extend downward and are aligned with a gap between the inner and outer rings (fig. 5). 
In this case, both Hansen et al. and Kameda are directed to securing a structure to a bearing assembly wherein the structure is at least partially aligned with a gap between the inner and outer rings. While Hansen teaches the roller seating actuator to extend downward to connect to the inner ring or element radially inward from the inner ring (fig. 3 of Hansen), Kameda teaches that it is predictable for the structure to extend upward to connect to a housing via threaded fasteners. Thus, in order to protect the parts of the bearing assembly, and to connect the bearing assembly to various structures, it would be obvious to provide a housing enclosing the bearing assembly and comprising threaded holes. Further, it would be obvious to connect the roller seating actuator to the housing via the mounting fasteners. Since Hansen teaches that the roller seating ring can contact the upper portion of the rolling elements (figs. 5-8), mounting the roller seating actuator to the housing will predictably allow the tool to operate as intended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”